Order filed February 25, 2014




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-00011-CV
                                    ____________

             IN THE INTEREST OF E.M.B AND H.A.B., CHILDREN


                      On Appeal from the 309th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2004-18320

                                     ORDER

         The notice of appeal in this case was filed December 26, 2014. To date, the
filing fee has not been paid. No evidence that appellant has established indigence
has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following
order.

         Appellant is ordered to pay the filing fee to the Clerk of this court on or
before March 12, 2014. See Tex. R. App. P. 5. If appellant fails to timely pay the
filing fee in accordance with this order, the appeal will be dismissed.

                                        PER CURIAM